Exhibit 10.1

RESOURCES CONNECTION, INC.

DIRECTORS’ COMPENSATION POLICY

Revised July 2015

Directors of Resources Connection, Inc., a Delaware corporation (the “Company”),
who are not employed by the Company or one of its subsidiaries (“non-employee
directors”) are entitled to the compensation set forth below for their service
as a member of the Board of Directors (the “Board”) of the Company. This revised
policy is effective beginning July 14, 2015, and supersedes all prior policies
concerning compensation of the Company’s non-employee directors as to their
service from and after that time. The Board has the right to amend this policy
from time to time.

 

Cash Compensation

  

Annual Retainer

   $ 50,000  

Additional Board Chair Retainer

   $ 250,000  

Additional Lead Independent Director Retainer

   $ 15,000  

Additional Committee Chair Retainers:

  

Audit Committee Chair

   $ 20,000  

Compensation Committee Chair

   $ 15,000  

Corporate Governance and Nominating Committee Chair

   $ 10,000  

Additional Committee Member Retainers:

  

Audit Committee

   $ 5,000  

Compensation Committee

   $ 5,000  

Corporate Governance and Nominating Committee

   $ 2,500  

Equity Compensation

  

Annual Equity Award

   $ 100,000        pro rata portion of Annual
Equity Award dependent
upon appointment or
election date for new
directors  

Cash Compensation

Each non-employee director will be entitled to an annual cash retainer while
serving on the Board in the amount set forth above (the “Annual Retainer”). A
non-employee director who serves as the Chair of the Board will be entitled to
an additional cash retainer while serving in that position in the amount set
forth above (the “Additional Board Chair Retainer”). A non-employee director who
serves as the Lead Independent Director of the Board will be entitled to an
additional cash retainer while serving in that position in the amount set forth
above (the “Additional Lead Independent Director Retainer”). A non-employee
director who serves as the Chair of the Audit Committee, the Compensation
Committee or the Corporate Governance and Nominating Committee of the Board will
be entitled to an additional cash retainer while serving in that position in the
applicable amount set forth above (“Additional Committee Chair Retainer”). A
non-employee director who serves as a member of the Audit Committee, the
Compensation Committee or the Corporate Governance and Nominating Committee of
the Board will be entitled to an additional cash retainer while serving as a
member of that committee in the applicable amount set forth above (“Additional
Committee Member Retainer”).

The amounts of the Annual Retainer, Additional Board Chair Retainer, Additional
Lead Independent Director Retainer, Additional Committee Chair Retainer and
Additional Committee Member Retainer reflected above are expressed as annualized
amounts. These retainers will be paid on an annual basis. New non-employee
directors, including any director who is employed or formerly employed by the
Company or one of its subsidiaries and who first becomes a non-employee director
as a result of ceasing to be so employed, will receive a pro rata portion of the
Annual Retainer and any applicable Additional Retainers, with the proration
based on the number of calendar days in the calendar year that the director will
serve as a non-employee director or will hold the particular position, as the
case may be.

 

1



--------------------------------------------------------------------------------

Equity Awards

Annual Restricted Stock Awards for Continuing Board Members

On the first trading day of each calendar year, each non-employee director then
in office will automatically be granted an award of restricted stock with
respect to shares of the Company’s common stock (“Annual Equity Award”). The
number of shares subject to such Annual Equity Award will be determined by
dividing the Annual Equity Award grant value set forth above by the per-share
closing price of the Company’s common stock on the date of grant (rounded down
to the nearest whole share). The date of grant will be the first market trading
date in January. Notwithstanding the foregoing, the Board may provide for a
non-employee director to receive the value of the Annual Equity Award in cash if
the non-employee director’s equity holdings in the Company’s common stock
already exceed ten times the applicable ownership level under the Company’s
Stock Ownership Guidelines for Directors at the time the Annual Equity Award
would otherwise be granted.

Initial Restricted Stock Awards for New Directors

Each new non-employee director appointed or elected after the start of the
calendar year, as well as an employee or former employee of the Company or one
of its subsidiaries who ceases to be so employed or becomes a non-employee
director after the start of a calendar year, will receive a pro rata portion of
the Annual Equity Award set forth above (or cash equivalent, if applicable) with
the proration based on the number of calendar days in the calendar year that the
director will serve as a non-employee director.

The number of shares subject to such Annual Equity Award will be determined by
dividing the Annual Equity Award grant value set forth above by the
per-share-closing price of the Company’s common stock on the date of grant
(rounded down to the nearest whole share). The date of grant will be the first
market trading date following the appointment or election of the non-employee or
director.

Provisions Applicable to All Non-Employee Director Annual Equity Awards

Each Annual Equity Award will be made under and subject to the terms and
conditions of the Company’s 2014 Performance Incentive Plan, as amended (the
“2014 Plan”), or any successor equity compensation plan approved by the
Company’s stockholders and in effect at the time of grant, and will be evidenced
by, and subject to the terms and conditions of, an award agreement in the form
approved by the Board to evidence such type of grant pursuant to this policy.
Each Annual Equity Award will vest in equal annual installments over the
four-year period following the grant date. Non-employee directors are also
entitled to cash dividend and stockholder voting rights with respect to
outstanding and unvested restricted stock awards granted under the 2014 Plan.

Annual Equity Awards granted under the 2014 Plan are generally forfeited as to
the unvested portion of the award upon the non-employee director’s termination
of service as a director of the Company for any reason. However, in the event
the non-employee director ceases to serve as a director due to his or her
mandatory retirement as may be required pursuant to the Company’s mandatory
retirement policy as then in effect for members of the Board, each Annual Equity
Award that is outstanding and otherwise unvested immediately prior to such
retirement will generally become immediately vested and nonforfeitable upon the
non-employee director’s termination of service as a director as a result of such
retirement. Annual Equity Awards, to the extent then outstanding and unvested,
will become fully vested and nonforfeitable in the event of a Change in Control
Event (as such term is defined in the 2014 Plan).

Expense Reimbursement

All non-employee directors will be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof or in connection with other Board-related business. The Company will
make reimbursement to a non-employee director within a reasonable amount of time
following submission by the non-employee director of reasonable written
substantiation for the expenses.

 

2